Ogden, P. J.
It may be gravely doubted whether the proclamation of the President of the United States, issued in 1861, declaring the blockade of certain ports, was intended to affect, or could have affected, the ordinary commercial relations of any portion .of the citizens in the interior of the country.
The Congress of the United States were clearly of the opinion that no such effect could be attributed to that proclamation, since, on the 13th, and again on the 31st of July, 1861, acts were passed authorizing the President to declare, by proclamation, the inhabitants of certain States, or parts thereof, in a state of insurrection against the United States, and declares that upon the issuance of said proclamation, “all commercial intercourse by and between the same and the citizens thereof, and the citizens of the rest of the United States, shall cease and be unlawful so long as such condition of hostilities shall continue.” The conclusion is, therefore, almost irresistible, that until the passage of these acts, and the issuance of the proclamation in pursuance thereof, commercial intercourse be*573tween the inhabitants of different portions of the country was not unlawful, unless carried on upon the high seas.
There was a marked difference in the rights and duties of citizens of foreign and independent nations, at the inception of the late war, and those which existed between the inhabitants of different portions of the United States, excepting in cases of an attempt to evade the blockade, and to violate some established law or usage of nations.
During the early part of the year 1861 there was, throughout the whole country, great excitement and confusion among the masses of the inhabitants, and but few, if any, appreciated or understood their relations to the general government, or to the citizens of any particular portion thereof. We .think it may now be safely asserted, that if all opposition to the general government had promptly ceased, on the passage of the act of Congress, in July, 1861, or upon the issuance of the Presidential proclamation authorized by that act, no question would ever have been raised in regard to the legality of the domestic commercial intercourse of the different sections of the country.
The contract of sale, which is the subject matter of this suit, is proven to have been completed on the first of June, 1861, and the note was given simply as an evidence of that contract. Besides, it may be remarked that the note sued on bears no evidence of the illegal or treasonable character of the transaction, claimed by the defendant below. And in order to determine the legality or illegality of the contract, reference must be had to the time when the contract was actually made and consummated, which was in the spring of 1861. But was the contract, evidenced by the note here sued on, of such a character as would be considered illegal or treasonable at any time during the war ?
In 1859 and 1860, and, indeed, up to the commencement *574of the war, McKay was a citizen of Texas, but was the duly authorized agent of appellants, who were citizens of Illinois. As such agent he had accumulated a large amount of property belonging to appellants. When the war broke out it became unlawful for the people of Illinois and Texas to hold commercial intercourse, and as a necessary consequence the agency of McKay ceased. He could no longer represent citizens of Illinois for any purpose whatever, and must • therefore have acted in his individual capacity. Certainly there was no law, municipal or international, which prohibited one citizen of Texas from selling personal property, of which he had the legal possession, to another, or from taking a legal obligation for the payment of the purchase money, during the continuance of the war.
A question as to who was the real owner of the property, and the note given for the purchase money," might have arisen between McKay and the Confederate States; but even that question could not have been raised by the appellees. Had McKay attempted to have run the property into a belligerent State, or have attempted to run the. blockade with it; or even had he attempted to sell it to a citizen of Illinois, he might then have been chargeable with an illicit or treasonable commerce, and then the doctrine announced in the Prize Cases in 2 Black, or in Coppell v. Hall, 7 Wallace, might have been applied; but we are unable to discover the application of either of those decisions to the case at bar. Again, had the Confederate States succeeded in their attempt to establish an independent government, then the appellants might have been forever debarred from a recovery of their property, or the value thereof; but the Confederacy having failed, their rights in Texas, which were suspended during the war, revived, and they had a right to pursue their property, and the proceeds thereof, wherever they could find *575it. If the sale was made after the non-intercourse act of Congress, they certainly could not have made it, being in the State of Illinois; and as they could have no agent in Texas after that act, they are not chargeable with an illegal sale. ■ But if McKay had property of theirs in his hands on the passage of that non-intercourse act, though he could not control, or dispose of it as their agent, yét he may, and should, be regarded as holding it in trust for their benefit, and his contract of sale may now be enforced by them.
Had the property been taken from McKay by the Confederate States during the war, and consumed or destroyed, in such case the appellants would have been without recourse ; but it was sold to an individual, possibly without appellants’ knowledge or consent. When the purchaser gave his note for the purchase money, that note, both in law and equity, became the property of appellants, and they now have the right to enforce the payment. There are no questions of equities of third parties having arisen since the making of the note; and though the same is, in terms, payable to McKay, yet it is in proof that he never claimed the ownership of the note, or the property for the purchase money of which the note was given, while the ownership is clearly established to be in appellants.
The defense, that the note had been confiscated and paid to the Confederate States, or its agent, cannot now be considered available for any purpose. That defense was fully considered by this court in Luter v. Hunter, 30 Texas, 590, and in Levison v. Norris, 30 Texas, 713, and again in Levison v. Krohne, 30 Texas, 714, and finally decided and settled, that payment to a Confederate States Receiver did not discharge the debt.
Under this view of the law of this case we must decide that the court erred in its instructions to the jury, upon a *576very material question, and that the erroneous ruling may and probably did mislead the jury. And for this cause the judgment is reversed and the cause remanded, to be proceeded with in accordance with this opinion. *
Reversed and remanded.